Filed 04/01/19                           Case 19-21860                              Doc 16



        1   Law Offices of Mark Shmorgon
            Mark Shmorgon, SBN: 255939
        2
            5015 Madison Ave., Suite A
        3   Sacramento, CA 95841
            Tel: (916) 640-7599
        4   Fax: (916) 244-4448
            shmorgonlaw@gmail.com
        5
            Attorney for Debtor(s)
        6
            LEONID BANAR
        7   LYUDMILA BANAR

        8
                                UNITED STATES BANKRUPTCY COURT
        9

       10
                                EASTERN DISTRICT OF CALIFORNIA

       11   In re:                                         Case No.: 19-21860-C-13C

       12   LEONID BANAR &                                 In Chapter 13
            LYUDMILA BANAR,
       13
                                                           Mtn. Ctrl. No.MS-1
       14
                                                           PROOF OF SERVICE BY
       15                                                  MAIL

       16                                                  Date:   April 16, 2019
                                                           Time:   2:00 P.M.
       17
                                                           Ctrm:   33
       18                  Debtor(s).                      Dept:   C
            _________________________________/
       19
                                            PROOF OF SERVICE
       20

       21
            I, Mark Shmorgon, declare:

       22        I am a citizen of the United States and a resident of the County

       23   of Sacramento and the Eastern District of California, over the age of
       24
            eighteen (18) years, and not a party to the within action; my business
       25
            address is 5015 Madison Ave., Suite A Sacramento, CA, 95841.      On April
       26
            1, 2019, I served by Regular U.S. Mail or Certified Mail the within
       27
            AMENDED DECLARATION OF DEBTORS AND PROOF OF SERVICE IN SUPPORT THEREOF
       28

            on the parties listed herein below by placing a true and correct copy
                                                 -1-
Filed 04/01/19                               Case 19-21860                                       Doc 16



        1   thereof in a sealed envelope with postage thereon fully prepaid, in the
        2
            United   States    mail,   at    Sacramento,        Sacramento    County,   California,
        3
            addressed as follows:
        4
            By First Class U.S. Mail:
        5
            Office of the U.S. Trustee
        6
            Robert T Matsui United States Courthouse
        7   501 I Street, Room 7-500
            Sacramento, CA 95814
        8
            David Cusick
        9   Trustee in Chapter 13
       10
            P.O. Box 1858
            Sacramento, CA 95812-1858
       11
            Leonid Banar
       12   Lyudmila Banar
            8219 Villaview Drive
       13
            Citrus Heights, CA 95621
       14
            FCI Lender Services, Inc.
       15   Attn: Officer, a Managing or General Agent, or
            Agent for Service of Process
       16   P.O. Box 27370
            Anaheim Hills, CA 92809
       17

       18   FCI Lender Services, Inc.
            Attn: Officer, a Managing or General Agent, or
       19   Agent for Service of Process
            Michael W. Griffith
       20   8190 East Kaiser Blvd.
       21
            Anaheim Hills, CA 92808

       22        I, Mark Shmorgon, declare under penalty of perjury, under the laws

       23   of the State of California, that the foregoing is true and correct.
       24
                 Executed     on   April    1,   2019,     at   Sacramento,    Sacramento   County,
       25
            California.
       26

       27              By:    /s/ Mark Shmorgon_______
                              Mark Shmorgon, Declarant
       28



                                                         -2-
